TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00563-CV


Cheryl Rogers and Don Rogers, Appellants

v.

City of Austin and Delta Air Lines, Inc., Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. D-1-GN-09-001135, HONORABLE TIM SULAK, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

 Appellants Cheryl Rogers and Don Rogers appeal the trial court's order granting
summary judgment for appellee Delta Air Lines, Inc.  Appellants have filed a motion to abate their
appeal with this Court.  They state that the order is not a final appealable order because it was not
severed from claims for contribution that exist between Delta and appellee the City of Austin.  See
Teer v. Duddlesten, 664 S.W.2d 702, 703-04 (Tex. 1984) (without severance, summary judgment
which does not dispose of all parties and issues is interlocutory and not appealable).  Appellants also
certify that appellees do not oppose their motion to abate.
		Texas Rule of Appellate Procedure 27.2 provides that an appellate court may permit
a party to cure a prematurely filed appeal by allowing "an appealed order that is not final to be
modified so as to be made final and may allow the modified order and all proceedings relating to it
to be included in a supplemental record."  Tex. R. App. P. 27.2.  We, therefore, grant appellants'
motion to abate this appeal to give them 60 days after the date of this order to take action to cure the
jurisdictional defect and to pay for and request a supplemental clerk's record containing a signed
order of severance or an order otherwise disposing of remaining claims.  Failure to comply with this
order will result in dismissal of this appeal for want of jurisdiction.  See Tex. R. App. P. 42.3(a);
Iacono v. Lyons, 6 S.W.3d 715, 717 (Tex. App.--Houston [1st Dist.] 1999, order).

					__________________________________________
					Melissa Goodwin, Justice
Before Justices Puryear, Rose and Goodwin
Abated
Filed:   October 18, 2011